DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Status
Claims 163-192 are pending and are examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/22 is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 190 and 191 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 190 and 191, the amended limitation “wherein said geometric pairing of said at least one bead inside said at least one microwell is controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position of said at least one bead inside said at least one microwell by less than 5.585 times said finite amount, so that the diameter of said at least one bead within a collection of beads can vary by up to 10% without interrupting the ability of said at least one bead to form said geometric paring with said at least one microwell” is new matter. Where is the number 5.585 derived from?  The examiner notes the calculation is shown in Applicant’s response filed 3/24/22 on page 8; however, this is not defined in the specification.  The examiner finds no support for “5.585” and “vertical position” or the entirety of the newly amended claim limitations anywhere in the specification, and therefore the limitation is new matter. 

Dependent claims not listed above are rejected by virtue of being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 163-192 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 163, the limitation “at least one bead (i) comprises a ligand” is unclear and indefinite. If there is more than one bead, is there more than one ligand? Based on claim 163, it appears that if there were 10 beads, only 1 bead would be required to have a ligand. Please clarify whether the number of beads corresponds to the number of ligands and whether the number of beads corresponds to the number of microwells. Additionally, it is unclear how the “at least one bead” on line 5 “is adapted to seal said at least one microwell” of lines 6-7. Specifically, if there is more than one microwell, are applicants stating that a singular/one bead can seal more than one (a plurality of) microwell(s)?  How does one bead seal multiple wells?
Regarding Claim 179, the limitation “wherein said bead and said at least one microwell are geometrically paired such that only one of said bead can anchor within said at least one microwell when said at least one microwell is contacted with said bead” is unclear and indefinite. The “at least one microwell” limitation means that there can be 1 or more microwells. The limitation “said bead” means that there is only 1 bead. Does the applicant intend for there to be 1 bead and many microwells? Please clarify how many beads there are per microwell. 
Regarding Claim 179, the limitation “said microwell” is unclear and indefinite. Previously, limitations in this claim states “at least one microwell”. Does the applicant intend for “said microwell” to be “said at least one microwell?” Please clarify how many microwells there are. 
Regarding Claims 190 and 191, the amended limitation “wherein said geometric pairing of said at least one bead inside said at least one microwell is controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position of said at least one bead inside said at least one microwell by less than 5.585 times said finite amount, so that the diameter of said at least one bead within a collection of beads can vary by up to 10% without interrupting the ability of said at least one bead to form said geometric paring with said at least one microwell” is unclear and indefinite. What is the vertical position relative to- Is it relative to where the bead is relative to an upper surface of the microwell or a lower surface of the microwell? What does “leads to a change in the vertical position” mean? Is there only one radius of a bead that is relevant in the independent claims 163 and 179 since the calculation require “R” which is radius? Is the purpose of the largest bead to cap or clog the microwell or to allow for a binding reaction on a single bead? Please clarify the geometric pairing. 

Claims dependent on claims 163 and 179 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 163-189 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (WO 2015/031691; previously cited), in view of Seul (US Pub 2006/0228740), and further in view of Pham (US Patent 6,171,780; previously cited).

Regarding Claim 163, Fan teaches a kit for conducting an assay, said kit comprising: a) a substrate comprising at least one microwell, said microwell having an opening and a bottom, and b) at least one bead wherein said bead (ii) is wider than said bottom of said microwell and (iii) is adapted to seal said at least one microwell and said bead and said microwell are geometrically paired such that only one of said bead can anchor within said microwell ([00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. For example, a bead used as a cap can be at least about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. Alternatively, a cap may be at most about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. [00409] The shape of the microwell may be cylindrical. The shape of the microwell may be noncylindrical, such as a polyhedron 
comprised of multiple faces (for example, a parallelepiped, hexagonal column, or octagonal column), an inverted cone, an inverted pyramid (inverted triangular pyramid, inverted square pyramid, inverted pentagonal pyramid, inverted hexagonal pyramid, or an inverted polygonal pyramid with seven or more angles). The microwell may comprise a shape combining two or more of these shapes. For example, it may be partly cylindrical, with the remainder having the shape of an inverted cone. The shape of the microwell may be one in which a portion of the top of an inverted cone or inverted pyramid is cut off. The mouth of the microwell may be on the top of the microwell or the bottom of the microwell. The bottom of the microwell may be flat, but curved surfaces (e.g., convex or concave) are also possible. The shape and size of the microwell may be determined in consideration of the type of cell and/or solid substrate (e.g., shape, size) to be stored in the microwell. The examiner notes that the limitation “adapted to seal said at least one microwell” does not limit where the bead is at. For example of the microwell is cone-shape, the bead may be arranged on the interior of the microwell and may not be above the opening of the microwell. However, the bead in this instance could still seal the microwell even if it is not a cap to the microwell).
Fan is silent to said bead further comprises a ligand. 
 	Seul teaches in the related art of beads. [0100] The present invention of forming heterogeneous panels requires the chemical attachment of target ligands to beads. Ligands may be coupled to beads "off-line" by a variety of well established coupling reactions. For present purposes, the bead identity must be chemically encoded so it may be determined as needed. Several methods of encoding, or binary encoding, of beads are available. For example, short oligonucleotides may serve the purpose of identifying a bead via their sequence which may be determined by microscale sequencing techniques. Alternatively, chemically inert molecular tags may be employed that are readily identified by standard analytical techniques.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ligand, as taught by Seul, to the bead that caps the microwell in the embodiment taught by modified Fan, in order to allow for a particular binding reaction of an analyte, as taught by Seul, in [0095]. 
Modified Fan is silent to wherein said opening has a draft angle of at least 10 degrees.
Pham teaches in the related art of multi-well platform. As shown in FIG. 1A, the walls can be chamfered (e.g. having a draft angle) 14. Chamfered walls can have an angle between about 10, or 20 degrees. Preferably, the angle is between about 1 and 10 degrees. Col. 12, lines 45-49.
A larger draft angle such as 20 degrees, as taught by Pham, would limit transmission through the bottom of a well. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the draft angle of the opening of the micro-well in the device of modified Fan, to be at least 10 degrees, as taught by Pham, in order to allow for reflective coatings on a chamfered wall that reduces the amount of incident radiation that can be transmitted through the bottom, as taught by Pham in Col. 8, lines 50-55.

Regarding Claim 164, modified Fan teaches the kit of claim 163, wherein said opening of said microwell is wider than said bottom of said microwell  ([00187] A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. [00409] The shape of the microwell may be noncylindrical, such as a polyhedron comprised of multiple faces (for example, a parallelepiped, hexagonal column, or octagonal column), an inverted cone. The inverted cone would have a wider opening than bottom.)

Regarding Claims 165 and 166, modified Fan teaches the kit of claim 163, wherein said microwell has a horizontal cross-sectional shape selected from the group consisting of circular, polygonal, and a combination thereof and wherein said microwell has a shape selected from the group consisting of a cylinder, polyhedron, inverted cone, inverted pyramid, hemisphere, and combinations thereof ([00178] The microwells of the array can be fabricated in a variety of shapes and sizes, which are chosen to optimize the efficiency of trapping a single cell and bead in each well. Appropriate well geometries include, but are not limited to, cylindrical, conical, hemispherical, rectangular, or polyhedral (e.g., three dimensional geometries comprised of several planar faces, for example, hexagonal columns, octagonal columns, inverted triangular pyramids, inverted square pyramids, inverted pentagonal pyramids, inverted hexagonal pyramids, or inverted truncated pyramids). The microwells may comprise a shape that combines two or more of these geometries. For example, in one embodiment it may be partly cylindrical, with the remainder having the shape of an inverted cone. In another embodiment, it may include two side-by-side cylinders, one of larger diameter than the other, that are connected by a vertical channel (that is, parallel to the cylinder axes) that extends the full length (depth) of the cylinders).

Regarding Claim 167, modified Fan teaches the kit of claim 163, wherein said microwell has a shape (see [00178] and teaching of Fan above in claim 166). 
However, Fan is silent wherein said microwell is in the shape of a frustum.  
Regarding the shape of the microwell, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the microwell to be a frustrum in order to contain a particular volume. 
	
Regarding Claim 168, modified Fan teaches the kit of claim 167, wherein said microwell has the shape of an inverted cone ([00178] The microwells may comprise a shape that combines two or more of these geometries. For example, in one embodiment it may be partly cylindrical, with the remainder having the shape of an inverted cone).

Regarding Claim 169, modified Fan teaches the kit of claim 163, wherein said substrate is an array comprising a plurality of said microwell ([0010] the well is a microwell and is contained in an array of microwells. [0011] One aspect provided is a device, comprising a plurality of microwells.).  

Regarding Claim 170, modified Fan teaches the kit of claim 163, wherein the width of said opening is between 40 µm and 130 µm ([00179] the microwell diameter is at least 5 microns, at least 10 microns, at least 15 microns, at least 20 microns, at least 25 microns, at least 30 microns, at least 35 microns, at least 40 microns, at least 45 microns, or at least 50 microns.).  

Regarding Claim 171, modified Fan teaches the kit of claim 163, wherein the width of said bottom is between from 5 µm and 30 µm ( [00409] The bottom of the microwell may be flat, but curved surfaces (e.g., convex or concave) are also possible. The shape and size of the microwell may be determined in consideration of the type of cell and/or solid substrate (e.g., shape, size) to be stored in the microwell. The width of the bottom depending on the kind of shape the microwell is such as a cylinder would be the same as the diameter. ([00179] the microwell diameter is at least 5 microns, at least 10 microns, at least 15 microns, at least 20 microns, at least 25 microns, at least 30 microns, at least 35 microns, at least 40 microns, at least 45 microns, or at least 50 microns).
  
Regarding Claim 172, modified Fan teaches the kit of claim 163, wherein said bead has a width is between about 20 µm and 100 µm ([00148] The support (e.g., beads, nanoparticles) may be at least about 0.1, 0.5, 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 100, 500, 1000, or 2000 or more micrometers in diameter. The solid supports (e.g., beads) may be at most about 0.1 , 0.5, 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 100, 500, 1000, or 2000 or more micrometers in diameter.).

Regarding Claim 173, modified Fan teaches the kit of claim 163 and said ligand is on a surface (Seul teaches in the related art of beads. [0100] The present invention of forming heterogeneous panels requires the chemical attachment of target ligands to beads. Ligands may be coupled to beads "off-line" by a variety of well established coupling reactions. For present purposes, the bead identity must be chemically encoded so it may be determined as needed. Several methods of encoding, or binary encoding, of beads are available. For example, short oligonucleotides may serve the purpose of identifying a bead via their sequence which may be determined by microscale sequencing techniques. Alternatively, chemically inert molecular tags may be employed that are readily identified by standard analytical techniques.) 

Regarding Claim 174, modified Fan teaches the kit of claim 163, 
Modified Fan is silent to of said at least one bead and said ligand is selected from the group consisting of an antibody, protein, peptide, oligonucleotide, and combinations thereof.  
 	Fan teaches in an alternative embodiment that [00443] As used herein, the term "polypeptide" refers to a molecule comprising at least one peptide. In some instances, the polypeptide consists of a single peptide. Alternatively, the polypeptide comprises two or more peptides.  Examples of polypeptides include, but are not limited to, amino acids, proteins, peptides, hormones, oligosaccharides, lipids, glycolipids, phospholipids, antibodies, enzymes, kinases, receptors, transcription factors, and ligands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ligand such as a polypeptide, as taught by Fan, to the bead that caps the microwell in the embodiment taught by modified Fan, in order to allow for a particular binding reaction to occur. 
	
Regarding Claim 175, modified Fan teaches the kit of claim 163, wherein said kit comprises a plurality of said bead, wherein each bead in said plurality of beads comprise: (i) a ligand adapted to capture a target analyte; and (ii) a label that is unique to each bead in said plurality of beads ([00173] The oligonucleotides may be attached to the support (e.g., beads, polymers, gels) via a linker. Conjugation may comprise covalent or non-covalent attachment. Conjugation may introduce a variable spacer between the beads and the nucleic acids. The linker between the support and the oligonucleotide may be cleavable (e.g. , photocleavable linkage, acid labile linker, heat sensitive linker, and enzymatically cleavable linker). [00174] Cross-linking agents for use for conjugating molecules to supports may include agents capable of reacting with a functional group present on a surface of the solid support and with a functional group present in the molecule. Reagents capable of such reactivity may include aldehydes, ketones, carboxy groups, amino groups, biotin, streptavidin, nucleic acids, small molecules (e.g., for click chemistry), homo- and hetero-bifunctional reagents (e.g., N- succinimidyl(4-iodoacetyl) aminobenzoate (SIAB), dimaleimide, dithio-bis-nitrobenzoic acid (DTNB), N-succinimidyl-S-acetyl-thioacetate (SATA), N-succinimidyl-3-(2-pyridyldithio) propionate (SPDP), succinimidyl 4-(N-mafeimidomethyl)-cyclohexane-l-carboxylate (SMCC) and 6-hydrazinonicotimide (HYNIC).).  

Regarding Claim 176, Fan teaches the kit of claim 163, wherein said kit comprises a plurality of said bead, wherein each of said plurality of beads comprise at least one oligonucleotide comprising: (i) a ligand portion adapted to hybridize with a target oligonucleotide, wherein said ligand portion forms said ligand (ii) a label portion that is unique to each bead; and (iii) a label portion that is unique to said ligand portion ([00173] The oligonucleotides may be attached to the support (e.g., beads, polymers, gels) via a linker. Conjugation may comprise covalent or non-covalent attachment. Conjugation may introduce a variable spacer between the beads and the nucleic acids. The linker between the support and the oligonucleotide may be cleavable (e.g. , photocleavable linkage, acid labile linker, heat sensitive linker, and enzymatically cleavable linker). [00174] Cross-linking agents for use for conjugating molecules to supports may include agents capable of reacting with a functional group present on a surface of the solid support and with a functional group present in the molecule. Reagents capable of such reactivity may include aldehydes, ketones, carboxy groups, amino groups, biotin, streptavidin, nucleic acids, small molecules (e.g., for click chemistry), homo- and hetero-bifunctional reagents (e.g., N- succinimidyl(4-iodoacetyl) aminobenzoate (SIAB), dimaleimide, dithio-bis-nitrobenzoic acid (DTNB), N-succinimidyl-S-acetyl-thioacetate (SATA), N-succinimidyl-3-(2-pyridyldithio) propionate (SPDP), succinimidyl 4-(N-mafeimidomethyl)-cyclohexane-l-carboxylate (SMCC) and 6-hydrazinonicotimide (HYNIC).).

Regarding Claim 177, Fan teaches the kit of claim 163, wherein said microwell comprises an inner wall and the geometry of said bead and the geometry of said microwell are paired such that a periphery of said bead contacts said inner wall of said microwell when said bead is anchored within said microwell thereby creating a seal at the interface of said periphery of said bead and said inner wall ([00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. [0026] FIG. 8A-C illustrates an exemplary embodiment of bead cap sealing. FIG. 8A-B show images of a microarray well with cells and oligonucleotide beads distributed into wells of a microarray well and with larger sephadex beads used to seal the wells. [00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell.)

Regarding Claim 178, Fan teaches the kit of claim 163, wherein said bead is magnetic ([00138] Solid supports may include beads (e.g., silica gel, controlled pore glass, magnetic beads).  

Regarding Claim 179, Fan teaches a method for identifying the presence of an analyte in a sample, said method comprising: a) providing a substrate comprising having at least one microwell (i) an opening and (ii) a bottom b) loading a sample into said microwell; 3Application No. 15/927,057 Response to Office Action of 08/03/2020 c) contacting said microwell with a bead that comprises a ligand capable of binding said analyte, (i) said bead is wider than said bottom of said microwell and is adapted to seal said microwell and, and (ii) wherein contacting said microwell with said bead encloses said sample in said microwell; d) incubating said sample under conditions sufficient for said ligand to bind said analyte; and e) detecting binding of said ligand to said analyte thereby identifying the presence of said analyte in said sample; wherein said bead and said microwell are geometrically paired such that only one of said bead can anchor within said microwell when said microwell is contacted with said bead ([00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. For example, a bead used as a cap can be at least about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. Alternatively, a cap may be at most about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. [00188] A bead used as a cap may comprise cross-linked dextran beads (e.g., Sephadex). Cross-linked dextran can range from about 10 micrometers to about 80 micrometers. The cross-linked dextran of the bead cap can be from 20 micrometers to about 50 micrometers. A cap can comprise, for example, inorganic nanopore membranes (e.g. , aluminum oxides), dialysis membranes, glass slides, coverslips,and/or hydrophilic plastic film (e.g., film coated with a thin film of agarose hydrated with lysis buffer). [00189] In some embodiments, the cap may allow buffer to pass into and out of the microwell, while preventing macromolecules (e.g. , nucleic acids) from migrating out of the well. A macromolecule of at least about 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, or 20 or more nucleotides can be blocked from migrating into or out of the microwell by the cap. A macromolecule of at most about 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, or 20 or more nucleotides can be blocked from migrating into or out of the microwell by the cap. [00190] In some embodiments, a sealed microwell array can comprise a single layer of beads on top of the microwells. In some embodiments, a sealed microwell array can comprise multiple layers of beads on top of the microwells. A sealed microwell array can comprise about 1 , 2, 3, 4, 5, or 6 or more layers of beads. [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.).
Fan is silent to said bead further comprises a ligand. 
Seul teaches in the related art of beads. [0100] The present invention of forming heterogeneous panels requires the chemical attachment of target ligands to beads. Ligands may be coupled to beads "off-line" by a variety of well established coupling reactions. For present purposes, the bead identity must be chemically encoded so it may be determined as needed. Several methods of encoding, or binary encoding, of beads are available. For example, short oligonucleotides may serve the purpose of identifying a bead via their sequence which may be determined by microscale sequencing techniques. Alternatively, chemically inert molecular tags may be employed that are readily identified by standard analytical techniques.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ligand, as taught by Seul, to the bead that caps the microwell in the embodiment taught by modified Fan, in order to allow for a particular binding reaction of an analyte, as taught by Seul, in [0095]. 
Modified Fan is silent to comprising at least one microwell having an opening with a draft angle of at least 10 degrees.
Pham teaches in the related art of multi-well platform. As shown in FIG. 1A, the walls can be chamfered (e.g. having a draft angle) 14. Chamfered walls can have an angle between about 1, 2, 3, 4, or 5 degrees and about 2, 3, 4, 5, 6, 7, 8, 10, or 20 degrees. Preferably, the angle is between about 1 and 10 degrees. Col. 12, lines 45-49.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the draft angle of the opening of the micro-well in the device of modified Fan, to be at least 10 degrees, as taught by Pham, in order to allow for a varied well volume and to configure a chamfered well as taught by Pham in Col. 12, lines 37-42.

Regarding Claim 180, modified Fan teaches the method of claim 179, wherein said analyte is selected from the group consisting of an antibody, protein, peptide, lipid, lipoprotein, amino acid, carbohydrate, oligonucleotide, virus and combinations thereof (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)

Regarding Claim 181, modified Fan teaches the method of claim 179, wherein said analyte is DNA or RNA (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)
  
Regarding Claim 182, modified Fan teaches the method of claim 179, wherein said sample comprises a cell or a plurality of cells and detecting binding of said ligand to said analyte identifies a biomolecule that is (i) secreted by said cell or said plurality of cells or (ii) is released by lysis of said cell or said plurality of cells. (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)
  
Regarding Claim 183, modified Fan teaches the method of claim 179, wherein: (i) said substrate comprises a plurality of said microwell; (ii) loading said sample comprises loading single cells or a plurality of cells into said microwells; and (iii) said microwells are contacted with a plurality of said bead, wherein contacting said microwells with said beads encloses said single cells or said plurality of cells in said microwells (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell. [00183] The total number of wells in the microwell array is determined by the pattern and spacing of the wells and the overall dimensions of the array. In one embodiment of the present disclosure, the number of microwells in the array may range from about 96 to about 5,000,000 or more. In other embodiments, the number of microwells in the array is at least 96. [00190] In some embodiments, a sealed microwell array can comprise a single layer of beads on top of the microwells. In some embodiments, a sealed microwell array can comprise multiple layers of beads on top of the microwells. A sealed microwell array can comprise about 1 , 2, 3, 4, 5, or 6 or more layers of beads.).  

Regarding Claim 184, modified Fan teaches the method of claim 183, wherein said analyte comprises at least one biomolecule (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)

Regarding Claim 185, modified Fan teaches the method of claim 184, wherein said beads comprise at least one ligand and said detecting: (i) comprises detecting the binding of said ligand to said 4Application No. 15/927,057 Response to Office Action of 08/03/2020 biomolecule; and (ii) identifies the secretion or release of said biomolecule by said single cells or said plurality of cells (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell. [00195] The present disclosure also includes instrument systems and consumables to support the automation of multiplexed, single cell stochastic labeling/molecular indexing assays. Such systems may include consumable cartridges that incorporate microwell arrays integrated with flow cells, as well as the instrumentation necessary to provide control and analysis functionality such as (i) fluidics control, (ii) temperature control, (iii) cell and/or bead distribution and collection mechanisms, (iv) cell lysis mechanisms, (v) imaging capability, and (vi) image processing. In some embodiments, the input for the system comprises a cell sample and the output comprises a bead suspension comprising beads having attached oligonucleotides that incorporate sample tags, cell tags, and molecular indexing tags. In other embodiments, the system may include additional functionality, such as thermal cycling capability for performing PCR amplification, in which case the input for the system comprises a cell sample and the output comprises an oligonucleotide library resulting from amplification of the oligonucleotides incorporating sample tags, cell tags, and molecular indexing tags that were originally attached to beads. In yet other embodiments, the system may also include sequencing capability, with or without the need for oligonucleotide amplification, in which case the input for the system is a cell sample and the output comprises a dataset further comprising the sequences of all sample tag, cell tag, and molecular indexing tags associated with the target sequences of interest.)

Regarding Claim 186, modified Fan teaches the method of claim 184, wherein said beads comprise a plurality of different ligands and said detecting: (i) comprises detecting the binding of said ligands to a plurality of different biomolecules; and (ii) provides a profile of biomolecules (x) secreted by said single cells or said plurality of cells or (y) released by lysis of said single cells or said plurality of cells (Fan teaches [00195] The present disclosure also includes instrument systems and consumables to support the automation of multiplexed, single cell stochastic labeling/molecular indexing assays. Such systems may include consumable cartridges that incorporate microwell arrays integrated with flow cells, as well as the instrumentation necessary to provide control and analysis functionality such as (i) fluidics control, (ii) temperature control, (iii) cell and/or bead distribution and collection mechanisms, (iv) cell lysis mechanisms, (v) imaging capability, and (vi) image processing. In some embodiments, the input for the system comprises a cell sample and the output comprises a bead suspension comprising beads having attached oligonucleotides that incorporate sample tags, cell tags, and molecular indexing tags. In other embodiments, the system may include additional functionality, such as thermal cycling capability for performing PCR amplification, in which case the input for the system comprises a cell sample and the output comprises an oligonucleotide library resulting from amplification of the oligonucleotides incorporating sample tags, cell tags, and molecular indexing tags that were originally attached to beads. In yet other embodiments, the system may also include sequencing capability, with or without the need for oligonucleotide amplification, in which case the input for the system is a cell sample and the output comprises a dataset further comprising the sequences of all sample tag, cell tag, and molecular indexing tags associated with the target sequences of interest. [00237] The methods and kits disclosed herein may comprise one or more oligonucleotides or uses thereof. The oligonucleotides may be attached to a solid support disclosed herein. Attachment of the oligonucleotide to the solid support may occur through functional group pairs on the solid support and the oligonucleotide. The oligonucleotide may be referred to as a molecular bar code. The oligonucleotide may be referred to as a label (e.g., molecular label, cellular label) or tag (e.g., sample tag).)

Regarding Claim 187, modified Fan teaches the method of claim 179, wherein said microwell comprises an inner wall and the geometry of said bead and the geometry of said microwell are paired such that a periphery of said bead contacts said inner wall of said microwell when said bead is anchored within said microwell thereby creating a seal at the interface of said periphery of said bead and said inner wall (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. [0026] FIG. 8A-C illustrates an exemplary embodiment of bead cap sealing. FIG. 8A-B show images of a microarray well with cells and oligonucleotide beads distributed into wells of a microarray well and with larger sephadex beads used to seal the wells. [00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell.)

Regarding Claim 188, modified Fan teaches the kit of claim 177, wherein said at least one bead has a radius and said at least one microwell and said at least one bead are geometrically paired such that a portion of said at least one bead protrudes above said opening at a height that is equal to or less than said radius when said at least one bead is anchored within said at least one microwell and said periphery of said at least one bead is in contact with said inner wall. ([0187] Fan teaches a microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. For example, a bead used as a cap can be at least about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. Alternatively, a cap may be at most about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell.)

Regarding Claim 189, modified Fan teaches the method of claim 187, wherein said bead has a radius and said at least one microwell and said bead are geometrically paired such that a portion of said bead protrudes above said opening at a height that is equal to or less than said radius when said bead is anchored within said at least one microwell and said periphery of said bead is in contact with said inner wall. ([0187] Fan teaches a microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. For example, a bead used as a cap can be at least about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell. Alternatively, a cap may be at most about 10, 20, 30, 40, 50, 60, 70, 80 or 90% larger than the diameter of the microwell.)

Regarding Claim 190, modified Fan teaches the kit of claim 163, wherein said geometric pairing of said at least one bead inside said at least one microwell is controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position of said at least one bead inside said at least one microwell by less than 5.585 times said finite amount, so that the diameter of said at least one bead within a collection of beads can vary by up to 10% without interrupting the ability of said at least one bead to form said geometric pairing with said at least one microwell (A bead fit in the microwell would inherently be controlled by the draft angle. Depending on the diameter of the bead, it would either fit in the microwell and get stuck between the inner sidewalls of the microwell and fall to the bottom of the microwell. Similarly, the draft angle would control whether a bead fits in the microwell. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the geometric pairing of said at least one bead inside said at least one microwell in the device of modified Fan to be controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position such that there is a covering to the microwell.).  

Regarding Claim 191, modified Fan teaches the method of claim 179, wherein said geometric pairing of said at least one bead inside said at least one microwell is controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position of said at least one bead inside said at least one microwell by less than 5.585 times said finite amount, so that the diameter of said at least one bead within a collection of beads can vary by up to 10% without interrupting the ability of said at least one bead to form said geometric pairing with said at least one microwell (A bead fit in the microwell would inherently be controlled by the draft angle. Depending on the diameter of the bead, it would either fit in the microwell and get stuck between the inner sidewalls of the microwell and fall to the bottom of the microwell. Similarly, the draft angle would control whether a bead fits in the microwell. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the geometric pairing of said at least one bead inside said at least one microwell in the device of modified Fan to be controlled by said draft angle such that a change in the diameter of said at least one bead by a finite amount leads to a change in the vertical position such that there is a covering to the microwell.).  

Regarding Claim 192, modified Fan teaches the method of claim 179, wherein said ligand is on a surface of said bead (Fan teaches [0004] In some embodiments, the molecular labels are on a bead. In some embodiments, the label specific to an individual cell is on a bead. In some embodiments, the label specific to an individual cell and the molecular labels are on beads.).

Response to Arguments
Applicant's arguments, see pages 9 and 10, filed 11/25/22 regarding 112a the written description have been fully considered but they are not persuasive. 
The examiner notes the 112a was applied to claims 163 and 179 and these limitations to which the 112a were cancelled and moved to new claims 190 and 191. Claim 190 and 191 are now rejected over 112a. Applicant has not provided where the number 5.585 is derived from and has not pointed out where in the specification this number can be calculated. 

Applicant's arguments, see pages 11 and 12, filed 11/25/22, regarding the 112b rejection have been fully considered but they are not persuasive. It is not clear why there is a change of the size of the bead leading to a change in the vertical position. Is the bead moving. Does a user utilizing the kit place the bead in or on the microwell such that it is moving and its vertical position may move? Does the applicant suggest that there is a range of bead size that can fit in the microwell to seal it? Please clarify. 

Applicant’s arguments, see page 9, filed 11/25/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn. 

Applicant’s arguments, see pages 12-22, filed 11/25/22, with respect to the remaining 112b rejections have been fully considered and are persuasive.  The remaining 112b rejections of claims has been withdrawn. 
The examiner note there are new 112b rejections in light of the amendment.

Applicant’s arguments, see pages 22-31 with respect to claim(s) rejected over 103 have been considered but are moot because prior art previously cited is applied again due to the amendment.
Applicant agues on page 24 that Fan does not teach that both the Sephadex bead and the oligo bead are entirely capping the well such that nothing can get in or out.
In response, the examiner respectfully disagrees. Claim 1 recites “adapted to seal” and the bead depending on its size of which Fan teaches a range of sizes would be capable of sealing the microwell. Fig. 8C is only one example shown but Fan is not limited to those bead and microwell dimensions.
Applicant argues on page 25 that Thomsen and Pham fail to teach or suggest a ligand-bearing bead. 
In response, the examiner notes that the claim does not state a ligand-bearing bead. Claim 163 states at least one bead comprises a ligand. There are no details provided in claim 163 how the bead comprises a ligand- no binding is mentioned, for example. In light of the amendment, new prior art in view of Seul (US Pub 2006/0228740) is cited to teach at least one bead comprises a ligand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798